                                                                              Page 1 of 2


            IN THE UNITED STATES DISTRICT COURT FOR THE
                   NORTHERN DISTRICT OF FLORIDA
                       TALLAHASSEE DIVISION



SIDNEY GIBSON,

      Petitioner,

v.                                                        4:19cv391–WS/CAS

KEATON CORRECTIONS,

      Respondent.



            ORDER DISMISSING PETITIONER'S § 2241 PETITION

      Before the court is the magistrate judge's report and recommendation (ECF

No. 8) docketed October 8, 2019. The magistrate judge recommends that the

petitioner's § 2241 petition for writ of habeas corpus be dismissed without

prejudice. The petitioner has filed no objections to the report and recommendation.

      Having reviewed the matter, this court has determined that the report and

recommendation should be adopted.

      Accordingly, it is ORDERED:

      1. The magistrate judge’s report and recommendation (ECF No. 8) is

ADOPTED and incorporated by reference into this order of the court.
                                                                             Page 2 of 2


     2. The government’s motion (ECF No. 6) for leave to file an out-of-time

response and to dismiss without prejudice is GRANTED.

     3. The petitioner's petition for writ of habeas corpus (ECF No. 1) is

DISMISSED without prejudice.

     4. Petitioner’s motion (ECF No. 7) to strike the government’s out-of-time

response is DENIED.

     5. The clerk is directed to enter judgment stating: “The petitioner's petition

for writ of habeas corpus is DISMISSED WITHOUT PREJUDICE.”

     DONE AND ORDERED this             12th    day of    November      , 2019.




                               s/ William Stafford
                               WILLIAM STAFFORD
                               SENIOR UNITED STATES DISTRICT JUDGE
